INSURED COPY 559-46-39 – 02 REVISED RIDER NO. 1 JOINT INSURED LIST To be attached to and form part of Bond No. 559-46-39 - 02 In favor ofBarclays Global Investors Funds and Master Investment Portfolio It is agreed that: 1.At the request of the Insured, the Underwriter adds to the list of Insured under the attached bond the following: Money Market Master Portfolio Prime Money market Master Portfolio Government Money Market Master Portfolio Treasury Money Market Master Portfolio LifePath Retirement Master Portfolio LifePath 2010 Master Portfolio LifePath 2020 Master Portfolio LifePath 2030 Master Portfolio LifePath 2040 Master Portfolio LifePath 2050 Master Portfolio Active Stock Master Portfolio Core Alpha Bond Master Portfolio S&P 500 Index Master Portfolio Bond Index Master Portfolio LifePath Retirement Portfolio – Class S LifePath 2010 Portfolio – Class S LifePath 2020 Portfolio – Class S LifePath 2030 Portfolio – Class S LifePath 2040 Portfolio – Class S LifePath 2050 Portfolio – Class S LifePath Retirement Portfolio – Class I LifePath 2010 Portfolio – Class I LifePath 2020 Portfolio – Class I LifePath 2030 Portfolio – Class I LifePath 2040 Portfolio – Class I LifePath 2050 Portfolio – Class I LifePath Retirement Portfolio – Class R LifePath 2010 Portfolio – Class R LifePath 2020 Portfolio – Class R LifePath 2030 Portfolio – Class R LifePath 2040 Portfolio – Class R LifePath 2050 Portfolio – Class R Page 1 of 2 INSURED COPY 559-46-39 – 02 REVISED Institutional Money Market Fund –
